                 IN THE UNITED STATES DISTRICT COtJRT                   ■ i.iiw .J1 OIV.


                FOR THE SOUTHERN DISTRICT OP GEORGIA

                            SAVANNAH DIVISION




THE UNITED STATES OF AMERICA,

                 Plaintiff,
V.                                              4;19CR66


CASSANDRA ELLIS,

                Defendant.




                                 ORDER




     Counsel in the above-captioned case have advised the Court

that all pretrial motions have been complied with and/or that all
matters raised     in the parties' motions have been              resolved    by

agreement.     Therefore,    a   hearing   in    this      case    is   deemed
unnecessary.    All motions are dismissed.



     SO ORDERED, this            day of August, 2019.



                                   IRISTOPI
                                  UNITED STATES MAGISTRATE /JUDGE
                                  SOUTHERN DISTRICT OF GEORGIA
